Citation Nr: 0804105	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-05 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Basis eligibility to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978.  He also had service from April 1981 to October 1983 
for which it has been administratively decided that he is not 
entitled to VA benefits.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 notification letter.


FINDINGS OF FACT

1.	The veteran served on active duty from August 1975 to 
August 1978.  He also had service from April 1981 to October 
1983 for which it has been administratively decided that he 
is not entitled to VA benefits.  

2.	The veteran did not serve during a period of war.


CONCLUSION OF LAW

The basic eligibility requirements for nonservice-connected 
disability pension benefits are not met. 38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.2, 3.3 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
law and regulations pertaining to eligibility for non-service 
connected pension benefits.  The veteran contends that he is 
entitled to nonservice- connected pension benefits.  The sole 
question before the Board is whether the veteran meets the 
threshold eligibility requirements established by statute for 
a nonservice-connected pension.  

Eligibility for VA pension benefits requires an initial 
showing that the veteran served on active duty for at least 
90 days, at least one day of which was during a period of 
war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.

The term "period of war" is currently defined by statute to 
mean the Spanish-American War (from April 21, 1898 to July 4, 
1902), the Mexican border period (from May 9, 1916 to April 
5, 1917), World War I (April 6, 1917 to November 11, 1918), 
World War II (December 7, 1941 to December 31, 1946), the 
Korean conflict (June 27, 1950 to January 31, 1955), the 
Vietnam era (February 28, 1961 to May 7, 1975, for veterans 
serving in Vietnam, and from August 5, 1964 to May 7, 1975, 
for all other cases), and the Persian Gulf War (from August 
2, 1990 and ending on a date yet to be prescribed).  See 38 
U.S.C.A. § 101 (West 2002); 38 C.F.R. § 3.2.

VA's determination of whether a claimant's service meets the 
threshold statutory requirements is dependent upon service 
department records verifying the character of a claimant's 
service.  See 38 C.F.R. § 3.203 (2006).  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Service department records establish that the veteran served 
from August 1975 to August 1978.  He also had service from 
April 1981 to October 1983 for which it has been 
administratively decided that he is not entitled to VA 
benefits.  Neither period is shown to be during a "period of 
war."  Accordingly, the veteran is not eligible, by statute, 
for nonservice-connected pension benefits because he did not 
serve at least one day during a period of war as defined in 
38 C.F.R. § 3.2.

The veteran's sole contention is that he is in reduced 
financial circumstances and is therefore eligible for a 
nonservice-connection pension.  Basic eligibility for the 
nonservice-connected pension the veteran seeks is based on 
wartime service.  Absent wartime service, the claim may not 
be further considered.  In making this determination, the 
Board is bound by the law made applicable to it by statute, 
regulations, and the precedential decisions of the appellate 
courts, and it is without authority to grant pension benefits 
to a veteran who does not meet the statutory eligibility 
requirements.  See 38 U.S.C.A. § 7104 (West 2002); Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
(payment of money from the Federal Treasury must be 
authorized by statute).

In conclusion, the law, and not the evidence, is dispositive 
of the veteran's claim. The veteran's claim is absent of 
legal merit and entitlement under the law because he does not 
have any active service during a period of war. See Sabonis, 
supra. Therefore, the veteran does not meet the threshold 
statutory requirement for eligibility for nonservice- 
connected pension benefits.


ORDER

The claim for basic eligibility for nonservice-connected 
pension benefits is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


